NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                               Argued September 15, 2016 
                               Decided November 23, 2016 
                                              
                                         Before 
 
                            JOEL M. FLAUM, Circuit Judge 
                             
                            DANIEL A. MANION, Circuit Judge 
                             
                            DAVID F. HAMILTON, Circuit Judge
                         
 
No. 16‐1113 
 
UNITED STATES OF AMERICA,                        Appeal from the United States District 
      Plaintiff‐Appellee,                        Court for the Northern District of 
                                                 Illinois, Eastern Division. 
      v.                                          
                                                 No. 13‐CR‐843‐2 
COLBI ANDRY,                                      
      Defendant‐Appellant.                       Harry D. Leinenweber, 
                                                 Judge. 
 
                                        O R D E R 
 
       Colbi Andry was charged in a superseding indictment with six counts of wire 
fraud, in violation of 18 U.S.C. § 1343, based on his participation in a scheme to defraud 
homeowners seeking mortgage loan modifications. Following trial, a jury convicted 
Andry on all counts. The district court determined that Andry’s guideline offense level 
was 26 based on its finding that the loss totaled $122,000 and its imposition of a three‐
level enhancement for Andry’s role in the offense. Given Andry’s criminal history 
category, this resulted in an advisory guideline sentencing range of 63 to 78 months’ 
No. 16‐1113                                                                          Page 2 
 
imprisonment. The district court sentenced Andry to 48 months’ imprisonment. Andry 
appeals, arguing the evidence presented at trial constituted an impermissible variance 
from the indictment and that the district court erred in determining the amount of loss 
involved and in enhancing his offense level by three for his role in the offense. We 
affirm. 
 
                                              I. 
 
        In 2007 and 2008, Everett Pope, Andrew Ramsey, and Colbi Andry worked 
together at two different mortgage companies in the Chicago area, Liberty Solutions 
and J.P. Green. In late 2008 or early 2009, the three decided to start their own company, 
EAC Financial (EAC). Andry was to work in marketing and sales, while Pope was to 
oversee the loan processing and financial end. (Ramsey left EAC early on and he is not 
involved in this case.) EAC leased an office located at 9942 S. Western Avenue in 
Chicago, and purchased computers, telephones and office equipment. 
 
        EAC operated solely as a loan modification company, charging fees in exchange 
for assisting customers with loan modifications. While EAC offered some legitimate 
services, Pope (who pleaded guilty and testified at Andry’s trial) explained that if the 
customers did not qualify for legitimate modification agreements, EAC would string 
along the homeowners while accepting up‐front fees for a modification agreement that 
would never materialize. EAC employees would also falsely tell customers that EAC 
had over a 90% success rate in obtaining loan modifications. They also recommended 
that customers stop paying their mortgages. Pope testified that in order to further 
convince clients to pay up‐front fees and sign on with them, EAC falsely told customers 
that an attorney was involved in negotiating the loan modification agreement. Under 
Illinois law it was illegal to charge customers up‐front fees for loan modification 
services, but licensed attorneys were excluded from this prohibition. Illinois Mortgage 
Rescue Fraud Act, 765 ILCS 940 et. seq.   
 
        In late 2009, when the lease expired for the building out of which EAC operated, 
and to escape from the rising number of customer complaints, Pope relocated to 
Matteson, Illinois. Andry continued to operate out of Chicago. However, according to 
Pope, Andry continued to handle the sales end while Pope handled the loan processing 
end. Andry’s brother Christopher also joined him in this enterprise: Christopher’s role 
was to deliver the loan modification application paperwork to the victims.   
 
No. 16‐1113                                                                           Page 3 
 
        The City of Chicago soon detected EAC’s fraud. In response to customer 
complaints, the City filed an administrative complaint against EAC, Pope, and Andry in 
2010. In January 2011, to settle the complaint, Andry and Pope agreed to the entry of an 
order by the City of Chicago Department of Administrative Hearings which enjoined 
them from offering loan modification services in Chicago and required them to pay 
$50,000 in fines and $13,125 in restitution. But rather than comply, they began using 
aliases. Pope used the name “Jonathan Pincuss,” and Andry used the names “Richard 
Lockwell” and “Rich Ingram.” Andry, as Lockwell or Ingram, operated under the 
names “Integrity Mortgage and Insurance,” “Family First Home Solutions,” and 
“Certified Forensic Auditors.” Pope, as Pincuss, held himself out as an attorney and 
operated under the name “Diamond Financial LLC,” or “D Financial.”   
 
        The federal government eventually indicted Andry, his brother Christopher, and 
Pope. Andry and Christopher were charged in a superseding indictment with six 
counts of wire fraud related to specific loan modification agreements. Pope pleaded 
guilty and testified at the Andry brothers’ trial, as highlighted above. At trial, Andry 
presented a very different story: Andry claimed that he believed the loan modification 
business was legitimate and that an attorney truly was working on behalf of EAC.   
 
        While the government maintained that Andry was involved in the entire scheme 
to defraud since its inception in 2008, it also argued, based on our decision in United 
States v. White, 737 F.3d 1121, 1138 (7th Cir. 2013), that Andry could be convicted if it 
proved he was part of a smaller scheme to defraud. The district court instructed the jury 
that: 
 
               If you find that there was more than one scheme [to defraud] and 
               the defendants whom you are considering—and the defendant 
               whom you are considering was a member of one or more of the 
               schemes, then you may find that defendant guilty only if the 
               scheme of which he was a member of [sic] was part of the charged 
               scheme. The government is not required to prove the exact scheme 
               charged in the indictment so long as it proves that the defendant 
               was a member of a smaller scheme contained within the charged 
               scheme. 
                
        The jury convicted Andry and his brother. (Because this appeal does not involve 
the charges against Christopher, we limit our discussion of his involvement to the 
extent necessary to resolve Andry’s appeal.) At Andry’s sentencing, the court first 
No. 16‐1113                                                                             Page 4 
 
determined that he was responsible for the total loss suffered by victims during the 
entirety of the scheme from 2008 to 2013, which totaled $122,000. The district court also 
enhanced Andry’s sentencing level by three for his role in the offense. With Andry’s 
Category I Criminal History, his advisory guideline sentencing range was 63 to 78 
months’ imprisonment. The district court sentenced Andry to 48 months in prison. 
Andry appeals, arguing the evidence presented at trial constituted an impermissible 
variance from the indictment and that the district court erred in calculating the loss 
involved and in enhancing his sentence for his role in the offense.   
 
                                              II. 
 
        A.      Variance 
 
        On appeal, Andry first argues that there was a material variance between the 
charges in the superseding indictment and the proof at trial. Specifically, he claims that 
the indictment charged one scheme running from 2008 to 2012, but that the evidence at 
trial established multiple smaller schemes and that he was only involved in the scheme 
running from February 2010 to 2012. Andry acknowledged during oral argument that 
his variance argument is foreclosed by this court’s decision in White, wherein we held 
“it is permissible for the government to proceed on a subset of the allegations in the 
indictment, proving a conspiracy smaller than the one alleged, so long as that subset is 
also illegal.” 737 F.3d at 1138. Accordingly, we reject Andry’s variance argument and 
affirm his conviction. 
 
        B.      Loss Calculation                           
 
        Alternatively, Andry contends that while White may have justified his conviction 
based on his participation in a smaller scheme, it was error to hold him responsible at 
sentencing for the $122,000 loss stemming from the entire scheme to defraud because he 
was only involved in the scheme at the tail end. Specifically, Andry argues that the loss 
“directly attributed to the fraud scheme to which defendant participated in beginning in 
or about February 2010,” totaled only approximately $36,000. The district court rejected 
Andry’s argument, finding “that this was an illegal action from the very beginning and 
that the defendant was aware of it and participated in it and agreed to assist it, . . . ” 
  
        At sentencing, the government must establish the loss by a preponderance of the 
evidence. United States v. Orillo, 733 F.3d 241, 244 (7th Cir. 2013). “That standard 
requires only that the fact‐finder believe that the existence of a fact is more probable 
No. 16‐1113                                                                            Page 5 
 
than its non‐existence, and for the purposes of determining the loss amount, a 
reasonable estimate is sufficient.” Id. Further, “[w]e review the district court’s finding of 
loss amount for clear error, and will reverse only if, based on the entire record, we are 
left with the definite and firm conviction that a mistake has been committed.” Id. 
(internal quotation omitted).   
 
        The district court did not commit clear error in holding Andry responsible for the 
entire loss suffered by victims of the scheme from 2008 until 2013. The district court 
heard the entirety of the evidence presented at trial, including Pope’s testimony that 
when he and Andry started EAC in 2008, they agreed that if a customer did not qualify 
for a refinancing, they would continue to string him along. Pope also testified that they 
told customers that EAC had an attorney reviewing the paperwork, but that was not 
true. Additionally, Pope told the jury that when he moved offices, he continued to work 
with Andry, with Andry providing the customers and Pope providing the closing 
services. While Andry challenged much of this testimony, the evidence was more than 
sufficient to satisfy the preponderance of the evidence standard governing sentencing. 
Accordingly, the district court did not commit clear error in holding Andry responsible 
for the $122,000 loss. 
 
        C.     Role in the Offense 
 
        Lastly, Andry challenges the district court’s assessment of a three‐level 
enhancement at sentencing under U.S.S.G. § 3B1.1(b). That section provides that a three‐
level enhancement is appropriate where the defendant “was a manager or supervisor 
(but not an organizer or leader) and the criminal activity involved five or more 
participants or was otherwise extensive.” This court reviews a role‐in‐the‐offense 
enhancement for clear error.   
 
        The district court did not commit clear error in enhancing Andry’s offense level 
by three. Andry admitted supervising his brother Christopher, providing him with the 
names and locations of the victims, and directing him to have the victims sign the 
paperwork. The evidence also established that there were more than five participants in 
the entire scheme. While Andry attempts to argue that he was only involved in a 
smaller scheme with Pope, which did not include the requisite five or more participants, 
as explained above, the district court could reasonably find that Andry and Pope were 
part of the scheme to defraud from its inception until 2012. The evidence easily showed 
that more than five members were involved in that scheme. Accordingly, the three‐level 
enhancement under § 3 B1.1(b) was proper. 
No. 16‐1113                                                                          Page 6 
 
 
                                            III. 
                                               
       The government charged Andry with mail fraud and established at trial that he 
participated in a scheme to defraud homeowners seeking mortgage loan modifications. 
Under this court’s holding in White, the jury could convict Andry even if he had 
participated in a scheme smaller than that alleged in the indictment. However, the 
government presented sufficient evidence to support, at sentencing, the district court’s 
finding that Andry had participated in the entirety of the fraudulent scheme and was 
thus responsible for the entire $122,000 loss. Similarly, the district court’s finding that 
the scheme involved five or more individuals and that Andry supervised at least one 
individual was not clearly erroneous. For these and the foregoing reasons, we AFFIRM.